Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 2003/0093067) in view of Govari et al (US 2003/0013958), and in further view of Willis et al (US 2003/0231789).
Regarding claims 10-11, 17-18, and 21-23, Panescu discloses and teaches a system and method of electro-anatomical mapping of a volume including the imaging of an internal volume with an instrument therein which includes an array of electrodes and sensors distributed on a loop of the device (Fig 1, 3, 5, 6), the registration of the image with the instrument via the sensors (0074-0075, 0080), measuring the electrical characteristics of the volume using the electrical sensors and a controller (0048-0050), and generating in real-time a map of anatomical structures and electrical mapping of the anatomy for display as an electro-anatomical map (0050-0051). 

Panescu discloses the imaging with the device in multiple different configurations, but not the external imaging combined with a non-contact electrode mapping of internal volume for electrical characteristic mapping. Attention is hereby directed to the teaching reference to Govari et al which expressly discloses and teaches the use of non-contact electrode mapping of the electrical signals, and 
Attention is hereby further directed to the teaching reference to Willis et al which expressly discloses and teaches the combination of electrical activity and geometry of the anatomical structures (0004) with the position detection of the instrument (0010, 0007) in order to produce a combination image integrated with position data of the anatomy and electrical signal data based on the strength of signals and time of flight. Willis et al expressly discloses the ToF and signal strength imaging (0062 0007 0020 Fig 3a-c, 0042 0056 0079) and the registration of position of the instrument with the electrical map and anatomical data in order to provide a combination image (0045, 0083-0085, 0086-0090).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Willis et al which include both electro-anatomical mapping (0004, 0042, 0049), anatomical imaging data from signal strength derived signals, time of flight data (0007, 00042, 0056, 0045), and the system of Govari et al for imaging combined with registration to the sensor data and electrical (including non-contact electrode mapping) data in order to provide real-time output images for tracking an internal device in a cavity/volume (0028 0046, Claims 1, 11, 15, Govari et al).

Regarding claims 12-16, 19, 20, and 24-26, Panescu discloses and teaches the electrical data including voltage, charge, or dipole density (0048-0050), the inclusion of a navigation system to track the instrument, the use of an ultrasound system and ultrasonic sensors, as well as back propagation to measure associate electrical characteristics to a structure of surface based on imaging data for the 
Attention is again directed to the teaching reference to Govari et al discloses the use of an external ultrasound system for imaging and navigation as well as sensors for instrument tracking (0096, claims 1, 4, 5, and citations above, 0007, 0009). 
Finally, attention is hereby further directed to the teaching reference to Willis et al which expressly discloses and teaches the combination of electrical activity and geometry of the anatomical structures (0004) with the position detection of the instrument (0010, 0007) in order to produce a combination image integrated with position data of the anatomy and electrical signal data based on the strength of signals and time of flight. This image is displayed as a combination electro-anatomical map with internal-volume data, tracking element data, and electrical signal data (abs 0007 0050). Willis et al expressly discloses the ToF and signal strength imaging (0062 0007 0020 Fig 3a-c, 0042 0056 0079) and the registration of position of the instrument with the electrical map and anatomical data in order to provide a combination image (0045, 0083-0085, 0086-0090).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Willis et al and Govari et al with those of Panescu in order to provide real-time output images for tracking an internal device in a cavity/volume (0028 0046, Claims 1, 11, 15, Govari et al, Abs 0004 0007 Willis et al).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793